 Case 1:20-cv-00323-LY Document 89-6 Filed 04/18/20 Page 1 of 5




EXHIBIT 25
            Case 1:20-cv-00323-LY Document 89-6 Filed 04/18/20 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 PLANNED PARENTHOOD CENTER FOR
 CHOICE, et al.,

        Plaintiffs,

        v.                                                           No. 1:20-cv-00323

 GREG ABBOTT, in his official capacity as
 Governor of Texas, et al.,

        Defendants.

       SECOND DECLARATION OF ALICIA DEWITT-DICK IN SUPPORT OF
          PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

I, ALICIA DEWITT-DICK, declare as follows:

       1.       I am the administrator of Plaintiff Southwestern Women’s Surgery Center

(“Southwestern”).

       2.       Southwestern operates a licensed ambulatory surgical center in Dallas.

Southwestern provides medication abortion up to 10 weeks as measured from the first day of the

woman’s last menstrual period (“LMP”) and procedural abortions through 21.6 weeks LMP, as

well as miscarriage management and contraceptive services. Southwestern provides care to

approximately 9000 patients a year.

       3.       As administrator, I oversee operations at the clinic and am familiar with all aspects

of our policies and practices. The facts I state here are based on my experience, my review of

Southwestern’s business records, information obtained in the course of my duties at Southwestern,

and personal knowledge that I have acquired through my service at Southwestern.

       4.       I submit this declaration in further support of Plaintiffs’ request for a preliminary

injunction, which seeks to enjoin the March 22, 2019 Executive Order No. GA-09 as interpreted
            Case 1:20-cv-00323-LY Document 89-6 Filed 04/18/20 Page 3 of 5




by the Texas Attorney General on March 23, 2020 to ban all previability abortion procedures in

the state except where immediately necessary to protect the life or health of a patient.

       5.       Each day that we are prevented from providing time-sensitive abortion care, the

eventual backlog of patients that the clinic will face after the expiration of the Executive Order

increases. The Executive Order is currently effective until 11:59 p.m. on April 21, 2020, but may

be extended.

       6.       Since March 23, when the Texas Attorney General threatened to interpret the

Executive Order to bar abortion in most circumstances, Southwestern has cancelled appointments

for 483 patients.

       7.       Prior to March 23, Southwestern was experiencing exceptionally high demand for

appointments. During the first quarter of this year, patients were waiting 2-3 weeks to come in for

their first counseling and ultrasound visit. Because of Texas’s mandatory 24-hour waiting period

following counseling, and constraints of physician staffing, patients were typically waiting 1-5

days between their initial counseling visit, and their second visit to receive their abortion,

depending on availability.

       8.       Small independently owned medical providers like Southwestern cannot easily turn

their services off and on.

       9.       Prior to March 23, Southwestern was typically providing 180-200 abortions each

week, around 26 % of which were medication abortions, and approximately 2.3 % of which were

abortions at 20 weeks gestation and above. A one-month cessation of providing abortion care—

which is what the Executive Order causes—would, therefore, result in a backlog of approximately

800 patients.




                                                 2
          Case 1:20-cv-00323-LY Document 89-6 Filed 04/18/20 Page 4 of 5




       10.     Many of our physicians live out of state and travel to provide care at Southwestern.

Our physicians rotate monthly. Due to the COVID-19 pandemic, many of our physicians have had

difficulty traveling in and out of Texas.

       11.     By providing our full range of services 5-6 days per week, we would be able to

push our capacity to around 250-300 abortions per week to address the backlog. Operating at this

expanded capacity, for each counseling period, we would likely need 12-13 dedicated staff, which

would mean around 16 total staff. For each period providing abortions, we would likely need 19-

20 dedicated staff, which would mean around 30 total staff members. Operating at this level,

therefore, we would need to have around 46 staff members at a minimum. Our staff typically work

4 days a week, and we have 42 total staff, so we would initially need to employ and train 5

additional staff members. But, even operating at this level, based on a sample one-month cessation

resulting in a backlog of approximately 800 patients, it would take the clinic a minimum of two

months to resolve the backlog. It is likely that even in the most optimistic scenario, there will

inevitably be patients we simply cannot see before they are beyond the legal limit in Texas.

Unfortunately, every day we are unable to provide our full services, we face increasing difficulty

in maintaining our current staff. And, without even our regular amount of staff, the clinic will take

many more months to return to its typical practice.

       12.     Patients cannot wait indefinitely to access abortion care; their need for services only

becomes more urgent because abortion increases in complexity with advancing gestational age and

it is accessible only up to 22 weeks LMP in Texas.

       13.     Although we refer patients out of state, we have only been able to refer out a small

fraction of the patients that need care.




                                                 3
         Case 1:20-cv-00323-LY Document 89-6 Filed 04/18/20 Page 5 of 5




I declare under penalty of perjury that the foregoing is true and correct.




                                                      ______________________________
                                                            Alicia Dewitt-Dick
Executed April 15, 2020




                                                  4
